Citation Nr: 0217892	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether an August 1954 VA rating decision that denied 
service connection for torn lateral meniscus of the left 
knee contained clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1953.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In the January 2001 rating 
decision, the RO found that an August 1954 rating decision 
of the RO in Wichita, Kansas that denied service 
connection for left knee disability contained no CUE.  

In September 2002, the veteran testified from the RO at a 
videoconference hearing before the undersigned Member of 
the Board in Washington, D.C.  


FINDING OF FACT

In the August 1954 rating decision that denied service 
connection for torn lateral meniscus of the left knee, the 
RO failed to apply the regulatory provisions pertaining to 
service connection to the correct and relevant facts 
pertaining to the claim.  


CONCLUSION OF LAW

The August 1954 rating decision that denied service 
connection for torn lateral meniscus of the left knee 
contained clear and unmistakable error in determining that 
the veteran's left knee disability was not incurred in 
service.  38 U.S.C.A. § 5109A (West Supp. 2002); 38 C.F.R. 
§ 3.105 (2002); Veterans Regulation (VR) 1(a), Part I, 
para 1 (1943); Veterans Regulation (VR) No. 1(a), Part I, 
paragraph I(b), as amended by an Act of July 13, 1943, 
Pub. L. No. 144; Veterans Administration Regulation & 
Procedures (R&PR) 1063(A), effective Aug. 9, 1946; 
Veterans Administration Regulation 1080(A), effective Feb. 
6, 1952; Veterans Administration Regulation 1078, 
effective Jan. 26, 1949.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends there was CUE in the August 1954 
rating decision that denied service connection for his 
left knee disability because his service medical records 
showed a left knee injury, continuing treatment for his 
left knee and abnormality of his left knee at his 
separation examination.  In addition, he points out that 
within a year after service, his private physician 
documented a left knee disability related to service.  He 
contends, in essence, that the RO ignored this compelling 
evidence in his favor and denied the claim on a clearly 
erroneous factual premise: "Service records do not reveal 
any injury or treatment of left knee and no abnormalities 
were noted on discharge examination."

In the interest of clarity, the Board will initially 
recapitulate the pertinent law and regulations and the 
relevant factual and procedural background.  The Board 
will then discuss the applicability of the Veterans Claims 
Assistance Act.  Finally, the Board will analyze the 
veteran's claim of clear and unmistakable error in the 
August 1954 rating decision.  

Relevant Law and Regulations

Previous determinations which are final and binding, 
including decisions of service connection and degree of 
disability will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  In Thompson v. Derwinski, 
1 Vet. App. 251 (1991), the United States Court of Appeals 
for Veterans Claims (the Court) held that a difference of 
opinion as to the facts or a disagreement with the 
original rating and its interpretation of the facts is not 
the type of administrative reversible error contemplated 
under 38 C.F.R. § 3.105(a).  

In order to find CUE it must be determined (1) that either 
the facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record 
and the law that existed at the time the decision was 
made, and (3) that, had the error not been made, the 
outcome would have been manifestly different.  See Baldwin 
v. West, 13 Vet. App. 1, 5 (1999); Grover v. West, 12 Vet. 
App. 109, 112 (1999) [citing Damrel v. Brown, 6 Vet. App. 
242, 245 (1994)]; Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

The Court has stated that "[c]lear and unmistakable error 
is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  A claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  "To prove the existence 
of [clear and unmistakable error] as set forth in 
§ 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  
Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999).  

In order to determine whether the August 1954 rating 
decision contained CUE, a review of the law and evidence 
which was before the rating board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a) (2002).  "A 
determination that there was 'clear and unmistakable 
error' must be based on the record that existed at the 
time of the prior...decision."  Russell, at 314.  In other 
words, the Board cannot apply the benefit of hindsight to 
its evaluation of the rating board's actions in 1954 in 
determining whether CUE existed.  

The law and regulations concerning the establishment of 
service connection that existed in August 1954 were 
essentially the same as those in effect today.  See VR No. 
1(a), Part I, paragraph I(b), as amended by an Act of July 
13, 1943, Pub. L. No. 144.  According to Veterans 
Administration R&PR 1063(A), service connection in general 
and fundamentally meant establishment of the incurrence of 
injury or disease or aggravation of a preexisting injury 
or disease resulting in disability coincidentally with the 
period of active service.  This could be accomplished by 
the presentation of affirmative facts showing the 
inception or aggravation of an injury or disease during 
active service or through the operation of statutory or 
regulatory presumptions.  Veterans Administration R&PR 
1063(A), effective Aug. 9, 1946.  Determinations as to 
service connection were in general to be based on review 
of the entire evidence of record in the individual case 
with due consideration extended to the defined and 
consistently applied policy of the VA to administer the 
law under a broad and liberal interpretation consistent 
with the facts shown in each case.  Id.  For the showing 
of chronic disease in service, there were required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, not merely isolated findings or 
diagnosis including the word chronic....Continuity of 
symptomatology was required only where the condition noted 
during service was not in fact shown to be chronic or 
where the diagnosis of chronicity could be legitimately 
questioned.  When the fact of chronicity during service 
was not, in the opinion of the adjudicating agency, 
adequately supported, then there could be reason to 
require some showing of continuity after discharge to 
support the claim.  Veterans Administration Regulation 
1080(A), effective Feb. 6, 1952.  In addition, service 
connection could be granted for any disease properly 
diagnosed after discharge from service when all the 
evidence, including lay evidence and all evidence 
pertinent to the circumstances of service, established 
under the usual rules, including resolution of reasonable 
doubt in the claimant's favor, that the disease was 
incurred in service. Veterans Administration Regulation 
1078, effective Jan. 26, 1949.  [The current counterparts 
of these regulations may be found at 38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002)].  

Factual and procedural background

As noted in the Introduction, the veteran's active service 
was from August 1950 to August 1953.  The Wichita RO 
received the veteran's claim for service connection for 
left leg injury in June 1954.  On his VA Form 21-526, the 
veteran stated that he had a left leg injury a fall in 
September 1953 and reported that he received treatment a 
Fort Campbell, Kentucky.  In a letter dated in July 1954, 
the RO noted that that the veteran may have made an error 
in describing his injury or the date and place of 
treatment (since the veteran had left service by September 
1953).  The RO requested that he provide information about 
the date and place of treatment and to furnish medical 
evidence showing the present condition of his alleged 
service-incurred disability.  In response, the veteran 
submitted an August 1954 letter from R.S., M.D., who 
stated that the veteran reported that he injured his left 
knee in September 1952 while stationed at Fort Campbell, 
Kentucky.  

In the rating decision dated in August 1954, which forms 
the heart of this appeal, the Wichita RO denied 
entitlement to service connection for torn lateral 
meniscus, with temporary locking of the left knee. The 
reasons for the RO's denial will be addressed in some 
detail below.  The RO notified the veteran of its decision 
in a letter dated in August 1954 and informed him of his 
appellate rights.  The veteran did not appeal.  

Evidence of record at the time of the August 1954 decision 
included service medical records, the veteran's DD Form 
214 and the August 1954 letter from Dr. R.S.  

The service medical records before the Wichita RO in 
August 1954 included the report of the veteran's August 
1950 enlistment examination, at which the examiner 
evaluated the veteran's lower extremities as normal.  An 
aid station record shows that in October 1952 while in 
Company E of the 188th Airborne Infantry Regiment, the 
veteran sprained his left knee and that he was evacuated 
from a clearing station to Fort Campbell, Kentucky, for 
evaluation of the left knee injury.  X-rays were negative 
and the diagnosis was sprain left knee.  Two weeks later, 
the veteran reported that he continued to have effusion of 
the left knee.  An ACE bandage was prescribed.  Outpatient 
records showed that the veteran was seen with complaints 
of left knee pain in December 1952 and that in January 
1953 he reported that he continued to have effusion and 
pain.  X-rays were negative.  At an orthopedic 
consultation in late January 1953, the assessment was 
acute strain medial collateral ligament, left knee.  He 
was put on a profile for one month.  An outpatient record 
showed that in late February 1953, the veteran reported 
that his knee still bothered him, and he was given a light 
duty slip for three weeks.  

The report of the veteran's August 1953 service discharge 
examination showed that the clinical evaluation of the 
veteran's lower extremities (item 37) was "abnormal", with 
specific reference to the "Left Knee."   

Other than the veteran's service medical records, the only 
medical evidence of record was the August 1954 letter from 
Dr. R.S., who stated the he had examined the veteran and 
his complaint was an injured left knee.  Dr. R.S. stated 
that the veteran dated the original injury to September 
1952 and reported that since his service discharge in 
August 1953, his left knee had become temporarily "locked" 
and required one to three weeks before pain and limitation 
subsided.  Dr. R.S.'s impression was torn lateral meniscus 
with temporary locking of left knee.  

In the August 1954 rating decision, the RO denied service 
connection for torn lateral meniscus, with temporary 
locking of left knee.  In their entirety the facts and 
discussion in the rating decision read as follows:

Facts:
Veteran alleges injury to left leg in September 
1953 at Ft. Campbell, Kentucky.  Records disclose 
the veteran was discharged 8-29-53, approximately 
one month prior to alleged injury.  Service 
records show he received contusion of right thigh 
on 7-22-52 while making a parachute jump.  No 
disabilities noted at time of discharge.  
Statement from Dr. [R.S.] diagnoses [sic] torn 
lateral meniscus with temporary locking of left 
knee.  

Discussion:
Service records do not reveal any injury or 
treatment of left knee and no abnormalities were 
noted on discharge examination.  

Applicability of the VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim.  In part, the VCAA specifically provides that VA is 
required to make reasonable efforts to obtain relevant 
governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  
The VCAA further provides that the assistance provided by 
the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002).  Regulations have been 
implemented in support of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), 
the Court held in part that "there is nothing in the text 
or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to [CUE] motions." It was observed that CUE 
claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of 
CUE is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in 
the VA adjudicative process.  A litigant alleging such 
error is not pursuing a claim for benefits, but rather is 
collaterally attacking a final decision.  Thus, a 
"claimant", as defined by 38 U.S.C.A. § 5100 (West Supp. 
2002), cannot encompass a person seeking a revision of a 
final decision based upon CUE.  As a consequence, VA's 
duties to notify and assist contained in the VCAA are not 
applicable to CUE motions.  

Based on the precedent decision of the Court in Livesay, 
the Board concludes that the veteran's present claim is 
not subject to the provisions of the VCAA.  That being 
stated, the Board hastens to point out that the veteran 
received notice of the Muskogee RO's action with respect 
to his CUE claim in the January 2001 rating decision and 
January 2002 statement of the case.  He and his 
representative have been accorded ample opportunity to 
present argument in support of his CUE claim.  In 
addition, with the assistance of his representative, the 
veteran testified at a videoconference hearing before the 
undersigned in September 2002.  

As will be discussed below, in this CUE claim the Board's 
inquiry is limited to review of the evidence that was of 
record at the time of the August 1954 RO decision, as well 
as the contentions advanced by the veteran and his 
representative.  Under these circumstances, additional 
evidentiary development at this point would be of no 
value, and the veteran has not contended that such is 
required.  In summary, the Board believes that no action 
is required by the VCAA, and the veteran does not appear 
to contend otherwise.  Accordingly, the Board will proceed 
with its analysis.  

Analysis

In addressing whether there was CUE in the August 1954 
rating decision, the Board observes that prior to 1990, 
the RO had no specific obligation to include a statement 
of reasons for the decision.  See 38 U.S.C.A. § 5104(b) 
(West Supp. 2002).  Thus, in order to establish CUE, it 
must be clear from the face of  the decision that a 
particular fact or law in a pre-1990 decision was not 
considered in the RO's adjudication of the case.  Cf. Eddy 
v. Brown, 9 Vet. App. 52, 58 (1996) [silence in a final RO 
decision made before February 1990 cannot be taken as 
showing a failure to consider evidence of record]; see 
also Crippen v. Brown, 9 Vet. App. 412 (1996).  

The Board notes again that the Court has held that 
"[c]lear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  It is not 
mere misinterpretation of facts."  Oppenheimer, 1 Vet. 
App. at 372.  Review of the August 1954 rating decision 
clearly shows that in its denial of service connection for 
the veteran's left knee disability, the RO failed to apply 
the regulations concerning service connection to the 
relevant facts.  Specifically, as outlined above, the 
service medical records showed a left knee injury in 
service, continuing treatment and profiles for residuals 
of that injury during service, and a specific reference in 
the veteran's separation physical examination indicating 
abnormality of the left knee.  These were the correct 
facts, but the RO incorrectly stated that "[s]ervice 
records do not reveal any injury or treatment of left knee 
and no abnormalities were noted on discharge examination."  
Had the RO applied the then current regulations pertaining 
to service connection to the correct facts in the record 
at that time, the outcome would have been manifestly 
different.  That is, the evidence showed a left knee 
injury in service, continuing treatment for residuals of 
that injury during service, clinical abnormality at 
separation from service and a medical report which 
documented continuing symptoms after service with a 
diagnosis of torn lateral meniscus.  All the elements 
required for a grant of service connection for residuals 
of a left knee injury were present, and no other result 
than a grant of service connection was possible had the RO 
considered the relevant facts before it at that time.  

In summary, the evidence is overwhelming that the August 
1954 RO decision 
contained CUE.  The Wichita RO did not merely misinterpret 
facts; it ignored all evidence in the veteran's favor.  
Accordingly, the appeal is allowed.


ORDER

The August 1954 rating decision which denied entitlement 
to service connection for torn lateral meniscus of the 
left knee was clearly and unmistakably erroneous.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

